                                                                                  FILED
                                                                               IN CLERK'S OFFICE
UNITED STATES DISTRICT COURT
                                                                           US DISTRICT COURT '=.D.N.Y.
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X
PATRICK SAGET, SABINA BADIO FLORIAL,
                                                                           *     Uct; 14 ?018      *
NAiSCHA VILME, GERALD MICHAUD,                                             BROOKLYN OFFICE
BEATRICE BELIARD, RACHELLE GUIRAND,
JEAN CLAUDE MOMPOINT, YOLNICK JEUNE,
GUERLINE FRANCOIS, LEOMA PIERRE, HAITI
LIBERTE, and FAMILY ACTION NETWORK
MOVEMENT, INC.,
                      Plaintiffs,                           DECISION & ORDER
                                                            18-CV-r 599 (WFK) (ST)
                       v.

DONALD TRUMP, President of the United
States of America, UNITED STATES OF
AMERICA, DEPARTMENT OF HOMELAND
SECURITY, KIRSTJEN NIELSEN, Secretary of
Homeland Security, and ELAINE C. DUKE,
Deputy Secretary of Homeland Security,

                              Defendants.
-----------------------------·---------- X
WILLIAM F. KUNTZ, II, United States District Judge:                    /

Plaintiffs bring this action challenging then-Acting Secretary of komeland Security Elaine C.
Duke's November 20, 2017 determination to terminate Haiti's Temporary Protected Status
designation, based on her assessment that Haiti had sufficiently rec vered from a 2010 earthquake
and there were no longer "extraordinary and temporary conditions ' preventing Haitian nationals
residing in the United States from safely returning to Haiti. Defen ants President Donald Trump,
Department of Homeland Security ("OHS"), OHS Secretary Kirs jen Nielsen, and OHS Acting
Deputy Secretary Claire M. Grady filed a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(l)
and 12(b)(6). Defendants also filed a motion to stay this action. For the reasons stated below,
                                                                   I

Defendants' motion to dismiss and motion to stay are both DENIED.
                                                                   I




                                        BACKGROUND                 I

       On March 15, 2018, Patrick Saget, Family Action Network Movement, Inc., Yolnick

Jeune, Sabina Badio Florial, Jean Claude Mompoint, Gerald Mich ud, Leoma Pierre, Naischa

Vilme, Guerline Francois, Beatrice Beliard, Haiti Liberte, and Rae elle Guirand (collectively,

"Plaintiffs") filed this action against President Donald Trump, the nited States of America,

OHS, Kirstjen Nielsen in her capacity as the Secretary of OHS, an Elaine C. Duke in her


                                                 1
capacity as Deputy Secretary ofDHS (who was later replaced by Cltire M. Grady) (collectively,

"Defendants") seeking declaratory and injunctive relief. Compl., E~F No. 1. On May 31, 2018,
                                                                                      !




Plaintiffs filed an Amended Complaint. Am. Compl., ECF No. 21.                    i



        Plaintiffs challenge then-Acting Secretary of Homeland Sec~ty Elaine C. Duke's
                                                                                  i
termination of Temporary Protected Status ("TPS") for Haiti, effective July 22, 2019. Plaintiffs

claim, inter alia, the decision to terminate TPS for Haiti violated thj requirements of the TPS

statute, 8 U.S.C. § 1254a, implemented a new standard for terminating TPS that is arbitrary and

unlawful under the Administrative Procedures Act ("APA"), violat~d the Due Process and Equal

Protection clauses of the Fifth Amendment of the Constitution, and lwas ultra vires of the

Immigration and Nationality Act ("INA").                                      ,

        The Court assumes the reader's familiarity with the history lfTPS and Haiti's TPS
                                                                              I




designation, and the allegations in Plaintiffs' Amended Complaint. [ As such, this opinion only

engages in a brief recitation of the background of this litigation anj references alleged facts as

needed for analysis.

        As pleaded in the Amended Complaint, Haiti was initially esignated for TPS in January

2010, following a devastating earthquake. Am. Compl.            ,r,r 2-3.   0 May 19, 2011, following a

deadly cholera outbreak, DHS extended and re-designated TPS foriHaiti. Id                        ,r 50.   TPS was

extended for Haitian nationals for 18-month intervals again in Octqber 2012, March 2014, and

August 2015. Id.   ,r 54.   On May 24, 2017, then-OHS Secretary             Jot           Kelly once again extended

TPS for Haiti for six months, but nevertheless warned Haitian natif nals they should begin to

prepare to return to Haiti. Id.   ,r,r 85, 89.   In the designation notice published in the Federal

Register, Secretary Kelly noted the ongoing cholera epidemic, the xtensive damage wrought by




                                                        2
Hurricane Matthew's landfall in 2016, and the 55,000 people in inte ally displaced person

camps. Id 1185-88; 82 Fed. Reg. 23830.

        On November 20,2017, DHS terminated Haiti's TPS, statin the decision "was made

after a review of the conditions upon which the country's original dtgnation were based," and

                                                                          f
asserting the "extraordinary but temporary conditions caused by the O10 earthquake no longer

exist. Thus, under the applicable statute, the current TPS designation must be terminated." Id. ,I
                                                                          I




106 (citing DHS Press Release, Acting Secretary Elaine Duke Annotncement on Temporary
                                                                          I
Protected Status (Nov. 20, 2017)). On January 18, 2018, DHS published notice of its
                                                                          I

termination of Haiti's TPS designation in the Federal Register citin~, inter alia, Haiti's progress

in recovering from the earthquake, the October 2017 withdrawal of ~he U .N. peacekeeping
                                                                      i



mission, the successful completion of a presidential election, continµing economic recovery, and
                                                                      I




the lowest levels of cholera since an outbreak began. Id.   11 109-11 f; 83 Fed. Reg. 2648.
                                                                      I
        On October 9, 2018, Defendants filed their fully briefed moiion to dismiss this action,

and Plaintiffs filed their opposition thereto. Def. Mot., ECF No.   581 Def. Mem., ECF No. 59; Pl.
Opp'n, ECF No. 62; Def. Reply, ECF No. 63. On October 30, 201 , Defendants filed a motion

to stay this action pending final appellate review of the preliminary injunction issued in a parallel

matter in the Northern District of California, Ramos v. Nielsen, 18- V-1554. Mot. to Stay, ECF

No. 65. Plaintiffs filed their opposition on November 7, 2018, and            efendants filed their reply

on November 8, 2018. Pl. Stay Opp'n, ECF No. 69; Def. Stay Rep y, ECF No. 70. The Court

held oral argument on the motions on November 13, 2018. Nov. 1 , 2018 Tr. ("Tr."), ECF No.

72. At the oral argument, the Court issued an oral ruling from the ench denying both

Defendants' motion to dismiss and motion to stay. The Court now provides a written decision

and order setting forth the reasons for its ruling.



                                                      3
                                      LEGAL STANDARDS
       An action is properly dismissed under Federal Rule Civil Prqcedure ("FRCP") 12(b)(l)

for lack of subject matter jurisdiction "when the district court lacks ihe statutory or constitutional

power to adjudicate" the case. Doyle v. Midland Credit Mgmt., Inc./ 122 F.3d 78, 80 (2d Cir.

2013) (citation omitted). Plaintiffs bear the burden of showing that fubject matter jurisdiction

exists. MLC Fishing, Inc. v. Velez, 667 F.3d 140, 141 (2d Cir. 201 ti). In reviewing a motion to

dismiss for lack of subject matter jurisdiction under FRCP 12(b)(l)j the Court must accept all

material factual allegations in the complaint as true. See At/. Mut.   Ij. Co. v. Balfour Maclaine
                                                                               I




Int'/ Ltd., 968 F.2d 196, 198 (2d Cir. 1992). "In deciding a Rule l1(b)(l) motion, the court may

also rely on evidence outside the complaint." Cortlandt St. Recove~y Corp. v. He/las Telecomm.,

S.a.r.l, 790 F.3d 411,417 (2d Cir. 2015) (citation omitted).                   I

                                                                           I




       When ruling on a motion to dismiss for failure to state a cl1im for which relief can be

granted under FRCP 12(b)(6), courts should construe the complait* "liberally, accepting all

factual allegations ... as true, and drawing all reasonable inferenc~s in the plaintiffs favor."

Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002)! So long as a claim is

"plausible on its face," dismissal is inappropriate. Sharkey v. Quarantil/o, 541 F.3d 75, 92 (2d

Cir. 2008) (citing Bell At/. Corp. v. Twombly, 550 U.S. 544 (2007)). Counts brought under the
                                                                       I

                                                                       I
APA are subject to the same standards. Id. In deciding a Rule 12r)(6) motion, the court may

consider, in addition to the factual allegations of the complaint, d cuments attached to the

complaint as exhibits or incorporated in it by reference, matters o which the court may take

judicial notice, and documents in the plaintiffs possession or of hich the plaintiff had

knowledge and relied on in bringing suit. Roth v. CitiMortgage Ir, 756 F.3d 178, 180 (2d Cir.

2014) (citation omitted). "Agency determinations and administr ive findings are public records


                                                  4
of which a court may properly take judicial notice." Lia v. Saporito~ 909 F. Supp. 2d 149, 161

(E.D.N.Y. 2012) (Feuerstein, J.) (citations omitted); Bates v. Donlej, 935 F. Supp. 2d 14, 17
                                                                                  i
(D.D.C. 2013) ("[W]hen faced with a motion to dismiss in the APA context, a court may
                                                                                  1




consider the administrative record and public documents without colverting the motion into a
                                                                              I




motion for summary judgment." (citation omitted)).
                                                                          I




                                            ANALYSIS
                                                                          I
I.      The Court Has Subject Matter Jurisdiction Over this Afion.

        Defendants move to dismiss this action as a whole on the grpund that this Court lacks

subject matter jurisdiction under 8 U.S.C. § 1254a(b)(5)(A). Def. $em. at 13-16. Additionally,

Defendants contend this Court lacks subject matter jurisdiction ove~I Plaintiffs' claims against the

President. Id. at 16-18.                                              I

            a. Plaintiffs' Action Generally                           !




        Tue TPS statute, 8 U.S. C. § 1254a(b)( S)(A), provides "[t]hlre is no judicial review of any
                                                                     I

determination of the [Secretary] with respect to the designation, orltermination or extension of a

designation, of a foreign state under this subsection." (emphasis afded). However, there is a

strong presumption that administrative actions are reviewable in f,deral court. Bowen v. Mich.

Acad ofFamily Physicians, 476 U.S. 667,670 (1986); Sharkey,        Sf 1 F.3d at 84 (citations
omitted). The presumption in favor of judicial review may be overcome "only upon a showing

of 'clear and convincing evidence' of a contrary legislative intent.'li, Sharkey, 541 F.3d at 84

(citations omitted).

       Defendants' contend the judicial review preclusion provist n found in the TPS statute

forecloses all claims in this Court relating to the Secretary's TPS rtenninations, whether

statutory or constitutional in nature. Def. Mem. at 13. They furt er argue that Plaintiffs "attempt



                                                  5
to plead around [the] statutory bar by alleging a 'new standard' (tha~ does not exist) to serve as a
                                                                            I




proxy for the underlying TPS determinations entrusted to DHS by statute," and they "should not

be allowed to recast their claim as collateral to challenging a TPS dlermination (while seeking

the same underlying relief)." Id at 13.

        Plaintiffs first argue that the statute only bars determinations "where the Secretary's

decision reflects the required, evidence-based 'determination' that t e statutory criteria for

designation are no longer met"-it does not bar review of decisions terminating TPS arrived at
                                                                            I
arbitrarily or for reasons unrelated to the statute. PL Opp'n at 14; TJ. 30:8-31, 70:1-19.

Plaintiffs further argue the word "determination" does not encomp Is "practices and procedures

employed by the Government in making TPS termination decisions, so the TPS statute does not

preclude collateral challenges to TPS terminations resulting from               awful practices and

procedures." Pl. Opp'n at 15; Tr. 29:22-25. More specifically, Pl,tiffs allege Defendants

violated the AP A by engaging in an arbitrary and capricious decisiop-making process and by

adopting a new rule limiting review of TPS to conditions on which TPS designations were
                                                                        I

                                                                        1


originally based rather than considering all relevant country conditi ns. Am. Compl. 11122-

130, 144-152.

        The defendants in both Ramos v. Nielsen, 321 F. Supp. 3d l 83 (N.D. Cal. Aug. 6, 2018),
                                                                        1




and Centro Presente v. Dep 't ofHomeland Sec '.Y, 332 F. Supp. 3d 313 (D. Mass. July 23, 2018),

pending in the Northern District of California and the District of Massachusetts, respectively,

advanced similar, though not identical, arguments regarding the     Coit'        s lack of subj~ct matter

jurisdiction. In both cases, the courts found that subject matter juris iction existed over the

claims of the plaintiffs in those actions. This Court agrees with the oldings of its fellow district

courts and finds subject matter jurisdiction exists over Plaintiffs' cl ims in this case as well.



                                                  6
                                                                      I




                                                                      I
        McNary v. Haitian Refugee Center, which is cited by Plai~tiffs and discussed at length in
                                                                      I


both Ramos and Centro Presente, is instructive here. 498 U.S. 479[ (1991). In that case, a class

brought statutory and constitutional challenges to government poliJies and practices
                                                                      I
administering the special agricultural worker ("SAW'') program. i e defendants in that case

argued the district court lacked jurisdiction to review plaintiffs' claims because of a provision in
                                                                      I
the applicable statute barring "judicial review of a determination re!specting an application for
                                                                          1




adjustment of status." Id at 491 (emphasis added). The Court foe sed on the use of the singular

"a", stating "the reference to 'a determination' describes a single a rather than a group of

decisions or a practice or procedure employed in making decisions.I• Id at 492. Further, in

distinguishing a case cited by petitioners, Heckler v. Ringer, 466 Uf.
                                                                    S. 602 (1984), the Court in
                                                                          1




McNary noted that the plaintiffs were not "seek[ing] a substantive eclaration that they are

entitled to SAW status. Nor would the fact that they prevail on the               erits of their purportedly

procedural objections have the effect of establishing their entitlemeht to SAW status." Id. at 495.

The Court ultimately held that "given the absence of clear congressional language mandating

preclusion offederal jurisdiction and the nature of respondents' reqrsted relief' the federal

district court had jurisdiction to hear the plaintiffs' challenges to thl process by which the agency

made decisions regarding applications for SAW status. Id at 483-8~.
                                                                              I
       Like the statute at issue in McNary, it is clear from context that the judicial review

provision in the TPS statute refers to an individual designation, teJination, or extension of a
                                                                              I
designation with respect to a particular country, not to Defendants' etermination practices or
                                                                              1




adoption of general policies or practices employed in making such eterminations. McNary, 98

U.S. at 492; see also Reno v. Catholic Soc. Servs., Inc., 509 U.S. 43 55 (1993) (statute barring

judicial review of "a determination" does not "preclude[] [an] actio challenging the legality of a


                                                 7
regulation"). Plaintiffs here challenge the process of the adjudica4n and whether an evidence-

based determination under the statutory criteria occurred, rather th+ the content of the decision,

and contend defendants adopted a new rule when they began limitifg review of TPS terminations

to the conditions on which TPS designations were originally based. Am. Compl. 11123-130; Pl.

Opp'n at 16. Further, Plaintiffs are not seeking a substantive decl,ation from the Court that they

are entitled to any particular TPS determination. Pl. Opp'n at 16 n-r- Were Plaintiffs to prevail

on their claims, Defendants would not be compelled to extend Hai,, s TPS designation, but rather

would be required to make a new, good faith, evidence-based determination regarding Haiti's

status by applying lawful criteria. Such a new determination may jery well still result in Haiti

losing its temporary protected status. See McNary, 498 U.S. at 495[ Centro Presente, 332 F.

Supp. 3d. at 408.

       The Court also has the authority to review Plaintiffs' constiitional claims. "[W]here

Congress intends to preclude judicial review of constitutional claiJs its intent to do so must be
                                                                      I

clear." Webster v. Doe, 486 U.S. 592,603 (1988) (citations omitte~). "[T]his heightened

showing is in part to avoid the 'serious constitutional question' thatjwould arise if a federal

statute were construed to deny any judicial forum for a colorable cfstitutional claim." Id

(citation omitted).

       The TPS statute does not reflect clear evidence of congressifnal intent to strip the courts

of jurisdiction over Plaintiffs' constitutional claims. Indeed, as Cej'ro Presente, 332 F. Supp. 3d

at 407, and Ramos, 321 F. Supp. 3d at 1105-06, recognized, the facj that Congress specifically

included constitutional jurisdiction-stripping provisions elsewhere i the INA but did not do so

in the TPS statute strongly suggests Congress did not intend to eli ·nate jurisdiction over

constitutional claims. See, e.g., 8 U.S.C. § 1252(b)(9) ("Judicial re iew of all questions oflaw


                                                  8
and fact, including interpretation and application of constitutional rnd statutory provisions,

arising from any action taken or proceeding brought to remove an alien ... shall be available

only in judicial review of a final order under this section. Except   l    otherwise provided in this

section, no court shall have jurisdiction ... to review such an orderjj or such questions of law or

fact." (emphasis added)); LN.S. v. Cardoza-Fonseca, 480 U.S. 421 433 (1987) ("Where
                                                                       I

Congress includes particular language in one section of a statute   bl~    omits it in another section ..

. it is generally presumed that Congress acts intentionally and purprely in the disparate

inclusion or exclusion." (citation omitted)). Any intent on the part of Congress to insulate claims

such as Plaintiffs' from judicial review is far from clear and does nli meet the heightened

standard under Webster.                                                I




       Defendants argue "the implicit premise" of "Plaintiffs' equ protection and due process

theories both rely on attacking Acting Secretary Duke's conclusion that the current conditions in

Haiti no longer warrant TPS," which would require "prob[ing] the sufficiency of Acting
                                                                       I

Secretary Duke's stated reasons for terminating TPS-the very assrsment that Congress

foreclosed from judicial review." Def. Mem. at 14. However, Plaiitiffs' constitutional claims

do not challenge the factual accuracy of Secretary Duke's findings. Rather, Plaintiffs allege the

decision to terminate Haiti's TPS was premised on facts and motiv tions the TPS statute does
                                                                       1




not permit the Secretary to consider, and the decision was driven b~ unconstitutional racial

animus. Am. Comp!. ,r 129; Pl. Opp'n at 17-18.                         I
       Finally, Defendants' argument that "individuals who lose       TrS protection may ultimately
have an avenue to bring their constitutional claims" by making those claims only once they are

ordered removed is unavailing. Def. Mem. at 15 (citing Elgin v. DJ t. a/Treasury, 567 U.S. 1, 9

(2012)). As the Supreme Court found in McNary, for Plaintiffs to ring their constitutional


                                                 9
claims, they would have to "voluntarily surrender themselves for defl ortation." 498 U.S. at 496.

Such a price is "tantamount to complete denial of judicial review." d. at 496-97. Furthermore,

the statute in Elgin channeled the plaintiffs' claims into the Merit System Review Board and the
                                                                             I




Federal Circuit; those fora had the "tools to create the necessary recbrd," and the "authority to

consider and decide" their claims. 557 U.S. at 20-21. Plaintiffs w~r.Id not be able to assert the

claims they pursue here in immigration court because such claims .Jould require developing a

record that would not be relevant to an individual removal proceedirg. See Centro Presente, 332
                                                                         I
                                                                         I


F. Supp. 3d at 407.

           b. Plaintiffs' Claims Against the President

       Relying principally on Mississippi v. Johnson, 71 U.S. (4             all.) 475 (1867) and Franklin

v. Massachusetts, 505 U.S. 788 (1992), Defendants contend that this Court does not have subject
                                                                         I
matter jurisdiction over Plaintiffs' claims against the President, wh is sued in his official

capacity. Def. Mem. at 16.

       In Franklin, a plurality of the Supreme Court stated that a "rant of injunctive relief

against the President himself is extraordinary, and should [raise] juclicial eyebrows." 505 U.S. at
                                                                     I

802. However, the Supreme Court has never held that "a court mar never enjoin the President

with regard to his official behavior," only that "there is something ique about litigation against

the President eo nomine that should cause a special judicial hesitation." Patricia M. Waid &
                                                                     I


Jonathan R. Siegel, The D. C. Circuit and the Struggle for Control ofPresidential Information,

90 Geo. L.J. 737, 758 (2002).

       The factors to consider in determining whether injunctive ilief against the President

would be appropriate are whether injunctive relief against a lower /fficial or declaratory relief

would be an adequate remedy and the level of intrusion into the Pli sident's authority. See Int'/



                                                 10
Refugee Assistance Project v. Trump, 857 F.3d 554, 605 (4th Cir.), s amended (May 31, 2017),

as amended (June 15, 2017) (reasoning President was not proper derendant because "[r]eview of

the legality of Presidential action can ordinarily be obtained in a suit seeking to enjoin the

officers who attempt to enforce the President's directive") (citation mitted), vacated and
                                                                      I




remanded on other grounds sub nom. Trump v. Int'/ Refugee Assist nee, 138 S. Ct. 353 (2017);

Nixon v. Fitzgerald, 457 U.S. 731, 754 (1982) ("[A] court, before e ercisingjurisdiction, must

balance the constitutional weight of the interest to be served agains , the dangers of intrusion on

the authority and functions of the Executive Branch." (citations om tted)); Nixon v. Sirica, 487

F.2d 700, 709 (D.C. Cir. 1973) ("[C]ourts should normally direct 1 gal process to a lower

Executive official even though the effect of the process is to restrair. or compel the President.").

        As the District of Massachusetts found in Centro Presente, re record in this case has not

been fully developed regarding ''what relief would be appropriate if Plaintiffs prevailed on their

claim or whether an injunction against lower officials or declaratoJ relief would be sufficient."

332 F. Supp. 3d at 419. Because this could be one of the rare case1 in which the extraordinary

remedy of injunctive relief against the President could be appropri1te, it is premature to dismiss

the President as a party at this time.

II.     Plaintiffs' Statutory and Ultra Vires Claims Survive Dismissal.

        Plaintiffs claim Defendants' termination ofTPS for Haiti violated the APA because it

was arbitrary and capricious, an abuse of discretion, otherwise not   r   accordance with the law, in

excess of statutory authority, and was undertaken without observaJce of the procedure required

                                                                      f
by law (Count I); and violated the notice-and-comment provisions fthe APA (Count IV).

Plaintiffs further claim DHS failed to conduct any Regulatory Flexrility Act ("RFA'') analysis

to determine how the termination of TPS for Haiti would affect sm 11 entities, such as Haiti



                                                 11
Liberte, in violation of the RFA (Count V), and DHS's termination rfHaiti's designation as a

TPS country was ultra vires of the provisions in the Immigration and Nationality ("INA") (Count

VI). Defendants move to dismiss these counts.

            a. APA Claims                                              ,

       The crux of Plaintiffs' two claims under the APA is that "Dtfendants abandoned their

well-established standard for reviewing TPS designations [when] Defendants terminated Haiti's

TPS based solely on an overly narrow consideration of the 'conditi~ns on which the country's

original designation were based,' without any consideration of the extraordinary conditions that

currently prevent Haitian immigrants from safely returning to Haiti.I Under the prior policy, such

extraordinary conditions were taken into account in reviewing TPSias required by statute." Am.

Compl. 1126 (footnote omitted); see also id. 1147. Plaintiffs argu the application of this more
                                                                       I
                                                                       I




narrow standard: 1) renders Secretary Duke's decision to terminate raiti's TPS arbitrary and

capricious under 5 U.S.C. § 706(2)(a), (c), and (d); and 2) promulgated a new rule without
                                                                       I
                                                                       I




                                                                       I




fulfilling the notice-and-comment requirements of 5 U.S.C. § 553(b~, (c). Am. Compl. 11123-

26, 145-148. Plaintiffs also allege, alternatively, the termination of Haitian TPS itself constitutes

a rule that implements a substantive policy change by Defendants 4d binds DHS to deny

applications for TPS to individuals who previously met eligibility cr·teria. Id 11149-50.

                    i. Count I

       Under the APA, agency action may be set aside if it is arbitr       or capricious. See 5

U.S.C. § 706(2)(A). But a court is not to substitute its judgment for that of the agency and

should uphold a decision of less than ideal clarity if the agency's pa h may reasonably be

discerned. F.C.C. v. Fox Television Stations, Inc., 556 U.S. 502, 51 -14 (2009) ("Fox") (citation

omitted).



                                                 12
       An agency must examine the relevant data and articulate a satisfactory explanation for its
                                                                   :

action. Motor Vehicle Mfrs. Assn. of United States, Inc. v. State Farm Mut. Automobile Ins. Co.,

463 U.S. 29, 43 (1983). "In reviewing that explanation, we must •!consider whether the decision
                                                                   I




was based on a consideration of the relevant factors and whether iere has been a clear error of

judgment.'" Id. (citation omitted). "[A]n agency rule would be arbitrary and capricious if the

agency has relied on factors which Congress has not intended it to consider, entirely failed to

consider an important aspect of the problem, offered an explanatior for its decision that runs

counter to the evidence before the agency, or is so implausible tha it could not be ascribed to a
                                                                   I

difference in view or the product of agency expertise." Id.

       "An agency may not ... depart from a prior policy sub silentio or simply disregard rules

that are still on the books." Fox, 556 U.S. at 515. Where an agenty departs from prior agency

practice or polices, the APA requires the agency to provide a "reloned explanation" for such

departure. Id. at 515-16. The Supreme Court has made clear that fl "unexplained inconsistency

in agency policy is a reason for holding an interpretation to be an Jrbitrary and capricious change
                                                                   I

from agency practice." Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2126 (2016)

(citation and modifications omitted). To survive arbitrary and cap~cious review when changing

a policy, an agency must "at least display awareness that it is chanfing position," "show that

there are good reasons for the new policy," and "be cognizant thatllongstanding policies may
                                                                   I


                                                                   I




have engendered serious reliance interests that must be taken into tcount." Id. (citation and

quotations omitted).

       Plaintiffs have plausibly alleged Defendants failed to unde ake the required statutory

review process by abandoning their well-established standard for       viewing TPS designations in

favor of a narrower construction. Plaintiffs cite public statements ssued by DHS making clear


                                                13
Secretary Duke only considered findings on whether the conditions jsupporting Haiti's initial TPS

designation continued to exist. See e.g., Am. Comp I. ,r,r 92-97, 106j Given that prior decisions

extending TPS relied on current country conditions as a whole to defermine whether an extension

was warranted, Plaintiffs have plausibly alleged a policy change. Clmpare Jan. 18, 2018

Termination Notice, 83 Fed. Reg. 2648-01 ("Acting Secretary of Homeland Security determined

on November 20, 2017 that the conditions for Haiti's designation fo TPS-on the basis of

'extraordinary and temporary conditions' relating to the 2010 earth uake that prevented Haitian

nationals from returning in safety-are no longer met" and failing tJ mention Hurricane

Matthew's impact), with May 24, 2017 Extension Notice, 82 Fed. Reg. 23832 (discussing

country conditions caused by Hurricane Matthew and ongoing cholla epidemic and finding
                                                                     I
"conditions that prompted the July 23, 2011 redesignation of Haiti 1r TPS continue to be met ..

. [and t]here continue to be extraordinary and temporary conditions ~n Haiti that prevent Haitian

nationals ... from returning to Haiti in safety.").

       Defendants have provided no "reasoned explanation" for their departure from prior

practices or polices as they deny any such change in policy has occted. Def. Mem. at 20-22.

Defendants point to earlier TPS termination decisions in the FederallRegister and argue "[p]rior

Administrations terminated TPS for TPS countries despite ongoing rises." Def. Mem. at 21-22
                                                                     I
(collecting Federal Register notices). And Secretary Duke's determfnation for Haiti does make

mention of current country conditions beyond those directly attribu1ble to the earthquake. 83

Fed. Reg. at 2650. However, the January 18, 2018 Federal RegisterjNotice makes clear the

Secretary's judgment to terminate Haiti's TPS was based solely on thether the "'extraordinary

and temporary conditions' relating to the 2010 earthquake" persiste . Id




                                                  14
        Furthermore, Plaintiffs have plausibly alleged that to the extbnt Defendants engaged in

any process of review, it was to identify facts to support a pre-detefined decision to terminate

TPS for Haiti. In their Complaint, Plaintiffs allege DHS relied on factors not contemplated by

the TPS statute, like crime rates and public benefit usage by TPS ho ders, while also failing to

consider relevant reports and data evidencing that the extraordinary conditions relevant under the

statute persisted. Am. Compl. 11 79-103.
                                                                      I

       Defendants' motion to dismiss Count I is, therefore, DENIEf.

                   ii. Count IV

       The APA requires that when an agency engages in rulemakitg, it must provide public

notice of the proposed rule and an opportunity to comment. 5 U.S.~.§ 553(b), (c). The APA's

notice-and-comment requirement, however, applies only to substanive rules, which create new
                                                                      I

                                                                      I

law, rights, or duties, as opposed to so-called interpretative rules, wrch do not alter the rights of

parties, though they may change how parties make arguments to an rgency. L.M.        V.   Johnson,

150 F. Supp. 3d. 202,215 (E.D.N.Y. 2015) (Garaufis. J.). "When d~termining whether an
                                                                      I
                                                                      I




agency action is subject to the notice-and-comment exemption undf Section 553, the court looks

not to labels given by the agency, but rather to the nature of the impact of the agency action." Id

(citation omitted); Lewis-Mota v. Sec)' ofLabor, 469 F.2d 478, 481l 82 (2d Cir. 1972) ("[W]hat
                                                                      .




the agency does in fact" is determinative (citation omitted)).        ,
                                                                      1




                                                                      I




       At this stage, the Court need not decide whether the new poty Plaintiffs have alleged is

an interpretive or substantive rule. Even if the new policy is interprrtive, Defendants would be

required to provide a reasoned explanation of the change in positio . See Centro Presente, 332
                         1
F. Supp. 3d at 417; Nat Labor Relations Bd v. Lily Transp. Corp. 853 F.3d 31, 36 (1st Cir.
                          /




2017) ("The Court in Fox was unanimous in its acceptance of the vi w, often expressed, that an

agency is not forever bound by an earlier resolution of an interpreti e issue, but that a change

                                                 15
must be addressed expressly, at least by the agency's articulate recognition that it is departing

from its precedent." (citations omitted)).

       Defendants' motion to dismiss Count IV is, therefore, DENifD.

           b. Count V: Regulatory Flexibility Act                       I
                                                                        I

       The Regulatory Flexibility Act imposes procedural require,ents on agency rulemaking,

in particular the preparation of a "final regulatory flexibility analysif regarding the effect of the

rule on small businesses." See U.S. Telecom Ass 'n v. F. C. C., 400 F13d 29, 42 (D. C. Cir. 2005)

(citing 5 U.S.C. § 604). That requirement applies "[w]hen an agent promulgates a final rule

under section 553 of this title, after being required by that section oi any other law to publish a

general notice of proposed rulemaking." Id. (quoting 5 U.S.C. § 60f). Because Plaintiffs'

notice-and-comment claim survives dismissal at this stage, Plaintiffs' claim that Defendants

violated the RFA by failing to evaluate the TPS termination's econ~mic impact on small

business entities should proceed.                                       ~
       Defendants' motion to dismiss Count V, therefore, is DENIED.
                                                                        !



           c. Claim VI: Ultra Vires Claim                              I
       Defendants move to dismiss Plaintiffs' ultra vires claim becfuse "Plaintiffs assert the
                                                                       I
same claim ... as both a violation of the INA and as a substantive 1olation of the APA." Def.

Mem. at 24. If, however, this Court or an appellate court were to h~ld that the APA does not

provide a cause of action, Plaintiffs would still be entitled to pursuer standalone ultra vires

claim. See Chamber of Commerce of the U.S. v. Reich, 74 F.3d 13r, 1327-28 (D.C. Cir. 1996)

(citing Leedom v. Kyne, 358 U.S. 184 (1958) and Am. School ofMa netic Healingv. McAnnulty,

187 U.S. 94 (1902)) (plaintiff could bring common-law ultra vires laim against Executive




                                                  16
where conditions for judicial review of APA claim were not satisfie ). Accordingly, the Court-

finds it would be premature to dismiss Plaintiffs' ultra vires claim.   I




       Defendants' motion to dismiss Count VI is DENIED.

III.   Plaintiffs' Constitutional Claims Survive Dismissal.

       Plaintiffs claim Defendants' decision to terminate TPS for aiti: 1) violated the Due

Process Clause of the Fifth Amendment (Count II); and 2) violated re Equal Protection Clause

of the Fifth Amendment (Count III). Defendants move to dismiss tliese counts.

       Plaintiffs allege Defendants' termination ofTPS violates TPf recipients' due process

rights because the termination was based on the President's racial jimus towards immigrants of

color, and Haitians in particular, making the decision irrational. Arri. Compl. ,r 133. Further,
                                                                        I
because the decision was based on racial animus, it can therefore neither be narrowly tailored to

a compelling government interest nor rationally related to a legitim1ite government interest. Id   ,r
134. Additionally, Plaintiffs argue the decision, in departing under he settled process set forth in

8 U.S.C. § 1254a, arbitrarily deprives current TPS holders of the pr cess to which they are

entitled; and the termination was based on the President's categoria and defamatory assertions

about all Haitians, which the Haitian TPS holders were given no op ,ortunity to challenge. Am.

Comp!. 1135. With respect to their Equal Protection claim, Plaint+s contend that because the

decision targeted immigrants of color, Haitians in particular, and wa!s improperly motivated by
 . . .
d1scnmmatory   .
             animus based on race and nationa
                                         . l ongm,
                                               . . 1t
                                                   . 1s       I 1y ta1·1ored to a
                                                      . not narrow

compelling government interest nor rationally related to a legitimat government interest. Am.

Compl. ,r,r 137-43.




                                                 17
            a. Plaintiffs Need Not Show a Similarly Situated GrouJJi Was Treated Differently and
                May Rely on Discriminatory Intent.                          i




        Defendants argue that Plaintiffs' equal protection claim is f,cially defective because the
                                                                            I


determination did not involve classifications of groups of aliens fori favored or disfavored

treatment of individuals on the basis of their individual immutable 1haracteristics. Def. Mem. at

25. However, Plaintiffs bring their equal protection claim under Arlington Heights v.

Metropolitan Housing Development Corporation, 429 U.S. 252 (1~77). Under Arlington

Heights, government actions may violate equal protection if a discriminatory purpose was one

motivating factor, id. at 265-66, and Plaintiffs "need not plead or s*ow the disparate treatment of
                                                                        I




other similarly situated individuals," Pyke v. Cuomo, 258 F.3d 107; 109 (2d Cir. 2001).

Plaintiffs are not required to show that the decision to terminate T~S was "motivated solely by"
                                                                    I




racial animus, nor that animus "was the 'dominant' or 'primary"' P,urpose. Arlington Heights,

429 U.S. at 265. They need only plausibly plead direct or circums~tial evidence of
                                                                    I
discriminatory intent. See Arce v. Douglas, 793 F.3d 968, 977-78 (9th Cir. 2015).

            b. Neither Trump v. Hawaii Nor Reno v. AADC Appl+ Here.
        Defendants argue that rational basis review applies here, and there was a rational basis

for Secretary Duke's determination. Def. Mem. at 26-28. Defend~ts rely on a series of

decisions holding the rational-basis standard applies to classificatibns
                                                                     I
                                                                         made under federal

immigration law. Id. at 26 (collecting cases). Defendants extensitely discuss Trump v. Hawaii,

138 S. Ct. 2392 (2018), the Supreme Court's recent decision whicli applied rational basis review

in an Establishment Clause challenge to an executive order restric ing entry of foreign nationals

of particular countries. Id. at 26-27.

       In Trump v. Hawaii, two factors informed the standard of eview: 1) "plaintiffs [sought]

to invalidate a national security directive regulating the entry of iens abroad"; and 2) the


                                                18
                                                                     i
                                                                     I
executive order was "facially neutral toward religion" and this required "prob[ing] the sincerity

of the stated justifications for the policy by reference to extrinsic st] tements -many of which

were made before the President took the oath of office." 138 S. Ct. at 2418 (emphasis added).

These factors are not present in this case. First, Defendants here d not allege the determination

in this case implicates national security concerns, a factor the Supreme Court stressed was
                                                                     I
critical in finding the rational basis standard applied in Hawaii. /dlat 2419-20. Second, the

foreign nationals at issue in Hawaii were not in the United States. fd. at 2419. Here, every TPS

holder was in the United States at the time Haiti's TPS status was esignated or extended. 8

U.S.C. § 1254a(c)(l)(A)(i). It is without question that foreign nati nals lawfully present in the

United States are accorded greater Constitutional protections that       ose outside the United States.

Zadvydas v. Davis, 533 U.S. 678, 693 (2001) ("The distinction bet een an alien who has
                                                                     1
effected an entry into the United States and one who has never entered runs throughout
                                                                     I
immigration law." (collecting cases)). Thus, this Court agrees wi : the courts in Ramos and

Centro Presente-Trump v. Hawaii's deferential standard does not affect the analysis of

Plaintiffs' constitutional challenges to Haiti's TPS termination. Se Ramos, 321 F. Supp. 3d at

1130 ("Trump did not address the standard of review to be applied         der the equal protection

doctrine when steps are taken to withdraw an immigration status o benefit from aliens lawfully

present and admitted into the United States for reasons unrelated to' national security or foreign

affairs."); Centro Presente, 332 F. Supp. 3d at 410.

       Defendants also argue Reno v. Am.-Arab Anti-Discriminati n, 525 U.S. 471 (1999)

("AADC'') requires Plaintiffs to meet a "particularly demanding" st dard of showing by "clear

evidence" that the TPS termination was based on "outrageous" dis rimination. Def. Mem. at 3,

28. But AADC does not require such a showing here. In that case, Plaintiffs alleged the



                                                 19
                                                                         i
                                                                         I
Attorney General had unconstitutionally selected them for deportaf on "because of their

affiliation with a politically unpopular group." AADC, 525 U.S. at 472. The Court applied a

"particularly demanding"• standard because plaintiffs' claims "invatle[d]
                                                                   I
                                                                          a special province of the

Executive-its prosecutorial discretion" to choose to deport some people but not others. Id. at

489. The Supreme Court explained, "[a]s a general matter ... an          I ien unlawfully in this country
has no constitutional right to assert selective enforcement as a defe se against his deportation."

Id. at 488 (footnote omitted). However, the Court did not "rule ou the possibility of a rare case

in which the alleged basis of discrimination is so outrageous that the foregoing considerations

can be overcome." Id. at 491. Here, the challenged action is not t a specific removal decision

and does not implicate prosecutorial discretion. Therefore, AADC s "outrageous" standard does

not apply here.

            c. Plaintiffs Satisfy the Standard Set by Arlington Heikhts.

        In Arlington Heights, the Supreme Court reviewed plaintiJs' claims that the city's denial

of a rezoning request was motivated by racial animus in violation lfthe equal protection clause

of the fourteenth amendment. 429 U.S. at 258-59. The Court stat~ that most facially neutral
                                                                     !

decisions by legislators and administrators, including those that "rbsult[] in a racially

disproportionate impact," are subject only to judicial review to dejermine if the decision was

"arbitrar[y] or irrational[ ]"-that is, rational basis review-"because legislators and
                                                                     I

administrators are properly concerned with balancing numerous cbmpeting considerations." Id
                                                                     I
at 264-65. The Supreme Court explained, however, that ''racial dtcrimination is not just another

competing consideration," so "[w]hen there is a proof that a discrinatory purpose has been a

motivating factor in the decision, this judicial deference is no longer justified." Id. at 265-66.

       Under Arlington Heights, the Court may look beyond the jtated reasons for the

government action to determine "whether invidious discriminato           purpose was a motivating

                                                 20
factor." Id. at 266. Such examination "demands a sensitive inqui                   I   into such circumstantial and

direct evidence of intent as may be available," including: "the impact of the official action;"
                                                                                   I



"[t]he historical background of the decision ... particularly ifit rev,eals a series of official
                                                                               I
                                                                               I




actions taken for invidious purposes;" "[t]he specific sequence of events leading up to the
                                                                               I
challenged decision;" any "[d]epartures from the normal procedura sequence;" any

"[s]ubstantive departures ... particularly if the factors usually cons·dered important by the

decisionrnaker strongly favor a decision contrary to the one reach,;" the "legislative or

administrative history," including "contemporary statements by mimbers of the decisionrnaking

body, minutes of its meetings, or reports;" and finally, in "extraordinary instances," testimony of
                                                                           I
members "concerning the purpose of the official action." Id at 266-68.

        Plaintiffs have plausibly alleged an equal protection claim Lder the standard of



comments made by President Trump. For instance, upon learning 15,000 Haitians had received

visas in 2017, President Trump allegedly stated, "they all have AI S." Am. Compl. 161. He

also allegedly stated that once Nigerian immigrants had seen the ited States, they would never

go back to their "huts" in Africa. Id.

        One week before the Federal Register Notice ending TPS ~or Haiti was published,
                                                                       I




President Trump allegedly asked aloud in a meeting with several U.S. Senators about a draft
                                                                      I



immigration plan regarding Haiti, among other countries in Latin America and Africa, "Why are
                                                                      I

we having all these people from shithole countries come here?"       IJ. 1 62. The President also
allegedly asked specifically, "Why do we need more Haitians?" ,d insisted they be removed

from an immigration deal. Id In this same meeting, the Presiden allegedly expressed his

preference for more immigrants from places like Norway. Id.


                                                  21
        Plaintiffs characterize these statements and other evidence s evidence of animus toward

immigrants of color, and Haitians in particular. Am. Compl. ,r 61. !These allegations are more

than sufficient to support a plausible inference of the President's animus based on race and/or

national origin/ethnicity against non-white immigrants in general id Haitians in particular.

        Defendants argue Plaintiffs fail to allege that Acting Secreu4,, Duke personally harbored
                                                                          I
discriminatory animus that motivated the termination of Haiti's TPS. Def. Mem. at 3, 28. But

Plaintiffs are not required to show that Acting Secretary Dulce persjnally harbored

discriminatory animus. As recently explained in another case in js district in the context of the

decision to rescind Deferred Action for Childhood Arrivals (DACT, "[o]ur Constitution vests

'executive Power' in the President, not in the Secretary ofDHS, wlo reports to the President and

is removable by him at will." Batalla Vidal v. Nielsen, 291 F. SupP,. 3d 260,279 (E.D.N.Y.

2018) ( Garaufis, J.) (citing U.S. Const., art. II, § l, cl. l ). "[L]iabiljty for discrimination will lie
                                                                          !

when a biased individual manipulates a non-biased decision-maker into taking discriminatory

action." Id (collecting cases). Furthermore, Arlington Heights analysis considers not only the

"contemporary statements by members of the decisionmaking bod~' but also more broadly

"[t]he historical background of the decision" and "[t]he specific sejuence of events leading up to

the challenged decision." Arlington Heights, 429 U.S. at 267. Under the factors prescribed by

Arlington Heights, including the combination of statements of aniils by people allegedly

involved in the decision-making process here and an allegedly unre' oned shift in policy,

Plaintiffs have plausibly alleged that a discriminatory purpose was motivating factor behind the

decision to terminate TPS for Haiti.

        Therefore, Defendants' motion to dismiss Count III, Plainti, s' Equal Protection claim, is

DENIED. Plaintiffs have also plausibly pied that Defendants' term nation decision violated their


                                                    22
due process rights because, to the extent the decision violated the               A and/or equal protection

guarantee, it did not involve pursuit of a legitimate governmental iiterest. Thus, Defendants'

motion to dismiss Count II, Plaintiffs' Due Process claim, is DENIED.
                                                                         I
IV.     Defendants' Motion to Stay is Denied.                            I
        Defendants have also moved to stay this action pending fini appellate review of the

preliminary injunction in Ramos. This Court "has broad discretion        f° stay proceedings as an
incident to its power to control its own docket." Clinton v. Jones, 5F0 U.S. 681, 706 (1997);

Landis v. N. Am. Co., 299 U.S. 248,254 (1936); Curtis v. Citibank, IN.A., 226 F.3d 133, 138 (2d

Cir. 2000) ("As part of its general power to administer its docket, a µistrict court may stay or
                                                                          i
dismiss a suit that is duplicative of another federal court suit." (citatrons omitted)). The factors

courts use to decide when a stay is warranted are: "(l) the private in~erests of the plaintiffs in

proceeding expeditiously with the civil litigation as balanced againsl the prejudice to the

plaintiffs if delayed; (2) the private interests of and burden on the dlfendants; (3) the interests of

the courts; (4) the interests of persons not parties to the civil litigati, n; and (5) the public

interest." In re HSBC Bank, N.A., Debit Card Overdraft Fee Litig., 99 F. Supp. 3d 288, 315

(E.D.N.Y. 2015) (Spatt, J.) (citations omitted). The burden is on thj movant-here,

Defendants-"to establish a clear case of hardship or inequity in beI· g required to go forward."

Id.

        The Court declines to stay proceedings in this action. Plaint ffs have a strong interest in

proceeding with this case in this Circuit, while the burden on Defen ants in moving forward is
                                                                              I




minimal. The injunction issued in Ramos provides only prelimin                    relief to Plaintiffs and could

be overturned at any time in the Ninth Circuit. Defendants have pro ided no compelling reasons

why moving forward with this case would result in a clear case ofh dship or inequity or result



                                                   23
in unnecessary litigation burdens on the federal government. For thtse reasons, Defendants'

motion to stay is DENIED.

                                       CONCLUSION

       For the foregoing reasons, Defendants' motion to dismiss anr motion for a stay are

DENIED. The Clerk of Court is directed to terminate the motion pending at ECF No. 58.


                                            SO ORDERED.


                                                              s/WFK



Dated: Brooklyn, New York
       December 14, 2018




                                              24
